Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE AGREEMENT

 

This Amended and Restated Executive Agreement (the “Agreement”) is made as of
the 25th day of July, 2018 (the “Effective Date”) by and between Virtusa
Corporation (the “Company”), and Kris A. Canekeratne (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an executive agreement
dated April 5, 2007 (the “Prior Agreement”);

 

WHEREAS, the Company and the Executive desire to amend, restate, and supersede
in all respects the Prior Agreement by entering into this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Term.  The term of this Agreement shall
commence on the Effective Date and continue for a three-year period (the
“Initial Term”). Thereafter, the term of this Agreement shall automatically
renew for additional one-year periods (each, a “Renewal Term”) in accordance
with the terms of this Agreement unless either party notifies the other party in
writing of its intention not to renew this Agreement (a “Notice of Nonrenewal”)
at least 90 days prior to the expiration of the Initial Term or the then current
Renewal Term, as applicable (such period, the “Advance Notice Period”).  The
Initial Term, together with any Renewal Term(s), shall hereinafter be referred
to as the “Term.”  In event of a Change in Control, the Term shall end on the
later of (i) the expiration date of the Term as appropriately specified in a
Notice of Nonrenewal; or (ii) 24 months from the effective date of the Change in
Control.

 

2.                                      Certain Definitions.

 

(a)                                 Base Salary.  The annual base salary in
effect for the Executive at any given time during the Executive’s employment by
the Company is referred to herein as “Base Salary.”

 

(b)                                 Change in Control.  A “Change in Control”
shall be deemed to have occurred upon the occurrence of any one of the following
events:

 

(i)                                     any “Person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than the Company, any of its subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Company’s Board of Directors (“Voting Securities”) (in such case other than
as a result of an acquisition of securities directly from the Company); or

 

--------------------------------------------------------------------------------


 

(ii)                                  persons who, as of the date hereof,
constitute the Company’s Board of Directors (the “Incumbent Directors”) cease
for any reason, including, without limitation, as a result of a tender offer,
proxy contest, merger or similar transaction, to constitute at least a majority
of the Board, provided that any person becoming a director of the Company
subsequent to the date hereof shall be considered an Incumbent Director if such
person’s election was approved by or such person was nominated for election by
either (A) a vote of at least a majority of the Incumbent Directors or (B) a
vote of at least a majority of the Incumbent Directors who are members of a
nominating committee comprised, in the majority, of Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

 

(iii)                               the consummation of (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company; or

 

(iv)                              the approval by the Company’s stockholders of
any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (b)(i) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 50 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 50 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (b)(i).  In
addition, and notwithstanding the foregoing, a “Change in Control” shall not be
deemed to have occurred for purposes of the foregoing clause (b)(iii)(B) solely
as a result of an asset sale to an entity directly or indirectly controlled by a
majority of Company shareholders.

 

(c)                                  Change in Control Period.  “Change in
Control Period” means the period beginning on the date of a Change in Control
and ending on the two-year anniversary of the Change in Control.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Qualifying Termination Event.  A “Qualifying
Termination Event” shall mean either: (i) a termination of the Executive’s
employment by the Company for any reason other than for Cause, death or
Disability (as defined below); or (ii) termination of the Executive’s employment
with the Company by the Executive for Good Reason, both as set forth below:

 

(i)                                     Termination of Executive’s Employment by
the Company. Notwithstanding Section 1 and subject to Section 9 of this
Agreement, the Company may terminate the Executive’s employment at any time for
any reason, provided if during the Term the Company elects to terminate the
Executive’s employment for any reason other than for Cause, death or Disability,
such termination of Executive’s employment shall be a Qualifying Termination
Event.  For purposes of this Agreement, “Cause” shall mean:

 

(A)                               conduct by the Executive constituting a
material act of willful misconduct in connection with the performance of his
duties, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; or

 

(B)                               the commission by the Executive of any felony
or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Executive that would reasonably be expected to result in material
injury to the Company or any of its subsidiaries and affiliates if he were
retained in his position; or

 

(C)                               continued, willful and deliberate
non-performance by the Executive of his duties to the Company (other than by
reason of the Executive’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from the Board; or

 

(D)                               a violation by the Executive of the Company’s
employment policies which has continued following written notice of such
violation from the Board; or

 

(E)                                willful failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials.

 

For purposes of clauses (A), (C) and (E) hereof, no act, or failure to act, on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive without reasonable belief that the Executive’s act, or
failure to act, was in the best interests of the Company and its subsidiaries
and affiliates.  For purposes of this Agreement, the Executive will be
considered to have a “Disability” if, as a result of the Executive’s incapacity
due to physical or mental illness, the Executive shall have been absent from his
duties to the Company on a full-time basis for 180 calendar days in the
aggregate in any 12-month period.

 

3

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if the Executive’s employment is terminated as a
result of the Executive’s death or Disability, by the Company for Cause, or by
the Executive for any reason other than for Good Reason, the ending of the
employment relationship shall not be a Qualifying Termination Event.  Further, a
Qualifying Termination Event shall not be deemed to have occurred solely as a
result of the Executive being an employee of any direct or indirect successor to
the business or assets of the Company, rather than continuing as an employee of
the Company following a Change in Control.

 

(ii)                                  Termination of Executive’s Employment by
the Executive.  Notwithstanding Section 1 and subject to Section 9 of this
Agreement, the Executive may terminate the Executive’s employment at any time
for any reason, provided if during the Term the Executive elects to terminate
the Executive’s employment for Good Reason, such termination of Executive’s
employment shall be a Qualifying Termination Event. For purposes of this
Agreement, “Good Reason” shall mean that the Executive has complied with the
“Good Reason Process” (hereinafter defined) following the occurrence of any of
the following events:

 

(A)                               a substantial diminution or other substantial
adverse change, not consented to by the Executive, in the nature or scope of the
Executive’s responsibilities, authorities, powers, functions or duties from the
responsibilities, authorities, powers, functions or duties exercised by the
Executive immediately prior to a Qualifying Termination Event; or

 

(B)                               a material reduction in the Executive’s Base
Salary or targeted total annual cash compensation (i.e., Base Salary and Target
Bonus) as in effect on the date hereof or as the same may be increased from time
to time hereafter except for across-the-board reductions similarly affecting all
or substantially all management employees; or

 

(C)                               the relocation of the Company’s offices at
which the Executive is principally employed immediately prior to the date of a
Qualifying Termination Event (the “Current Offices”) to any other location more
than 50 miles from the Current Offices, or the requirement by the Company for
the Executive to be based anywhere other than the Current Offices, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business travel obligations immediately prior to the
Qualifying Termination Event; or

 

(D)                               the failure by the Company to obtain an
effective agreement from any successor to assume and agree to perform this
Agreement, as required by Section 22.

 

“Good Reason Process” means that (i) the Executive reasonably determines in good
faith that a “Good Reason” condition has occurred; (ii) the Executive notifies
the Company in writing of the first occurrence of the Good Reason condition
within 90 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period”), to remedy the condition;

 

4

--------------------------------------------------------------------------------


 

(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) the Executive terminates his employment within 30 days after the end of
the Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

 

(e)                                  Replacement Award.  Subject to the approval
of the Compensation Committee, an award that qualifies as a “Replacement Award”
must satisfy the following conditions: (i) preserves the award’s pre-Change in
Control value; (ii) relates to a publicly-traded equity security that is listed
on a U.S. national securities exchange or is a cash benefit based on the share
price at the time of the Change in Control, in either case subject to pre-Change
in Control vesting terms, (iii) provides that, upon a Qualifying Termination
Event within the Change in Control Period, the Replacement Award will vest and
be paid within 60 days of the Date of Termination (and for performance-based
awards, provides that such awards will be paid at target without proration)
provided the Executive has entered into a Separation Agreement and Release (as
defined below).

 

(f)                                   Target Bonus.  The annual target bonus in
effect for the Executive at any given time is referred to herein as the “Target
Bonus.”

 

3.                                      Equity.

 

(a)                                 Pre-November 2, 2017 Equity Awards.

 

(i)                                     All stock options and other stock-based
awards held by the Executive that are subject to time-based or performance-based
vesting and were granted on or before November 2, 2017 (the “Pre-November 2,
2017 Equity Awards”) shall continue to be governed by the terms and conditions
of the Company’s applicable equity incentive plan(s), the applicable award
agreement(s) governing the terms of such equity awards (together with the
applicable equity incentive plan(s), the “Equity Documents”) and the terms set
forth in this Section 3(a).  Notwithstanding anything to the contrary in the
Equity Documents, upon a Change in Control that occurs during the Executive’s
employment, all Pre-November 2, 2017 Equity Awards shall immediately accelerate
twelve (12) months so that the shares that would have vested in the twelve (12)
month period following such Change in Control would become immediately vested
and the remaining unvested shares would continue to vest in accordance with
their terms but on a schedule that would be twelve (12) months earlier than had
the Change in Control not transpired. The Executive shall also be entitled to
any other rights and benefits with respect to the Pre-November 2, 2017 Equity
Awards, to the extent and upon the terms provided in the employee stock option
or incentive plan or any agreement or other instrument attendant thereto
pursuant to which such options or awards were granted.

 

(ii)                                  In the event a Qualifying Termination
Event occurs within the Change in Control Period, all Pre-November 2, 2017
Equity Awards shall accelerate and become exercisable or non-forfeitable as of
the later of (i) the Date of Termination and (ii) the effective date of the
Separation Agreement and Release (as defined below).  Any termination or
forfeiture of the unvested portion of such equity grants that would otherwise
occur on the Date of Termination will be delayed until the Effective Date of

 

5

--------------------------------------------------------------------------------


 

the Separation Agreement and Release and will only occur if the vesting pursuant
to this subsection does not occur due to the absence of the Separation Agreement
and Release becoming fully effective.

 

(b)                                 Post-November 2, 2017 Equity Awards.

 

(i)                                     All stock options and other stock-based
awards held by the Executive that are subject to time-based or performance-based
vesting and were granted after November 2, 2017 (the “Post-November 2, 2017
Equity Awards”) shall continue to be governed by the Equity Documents, provided,
and notwithstanding anything to the contrary in the Equity Documents or in the
Prior Agreement, the Executive shall not have any right to accelerated vesting
of any equity award upon a Change in Control absent a Qualifying Termination
Event, and the Executive hereby waives Section 4(c) of the Prior Agreement and
any corresponding provision in any equity plan or award agreement with respect
to any Post-November 2, 2017 Equity Award.

 

(ii)                                  Any outstanding, non-vested time-based
Post-November 2, 2017 Equity Awards shall immediately vest upon a Change in
Control that occurs during the Executive’s employment unless the successor
entity assumes, continues or substitutes such awards (in the latter case, with a
Replacement Award), in which case such awards would continue to vest and be paid
according to their terms.

 

(iii)                               Any outstanding, non-vested
performance-based Post-November 2, 2017 Equity Awards shall immediately vest and
be paid at target (without proration) upon a Change in Control that occurs
during the Executive’s employment unless the successor entity assumes, continues
or substitutes such awards (in the latter case, with a Replacement Award).

 

4.                                      Severance if a Qualifying Termination
Event Occurs within the Change in Control Period.

 

(a)                                 In the event a Qualifying Termination Event
occurs during the Term and within the Change in Control Period, then subject to
the Executive signing a separation agreement in substantially the form attached
hereto as Exhibit A (the “Separation Agreement and Release”) and the Separation
Agreement and Release becoming fully effective, all within the time frame set
forth in the Separation Agreement and Release but in no event later than 50 days
after the Date of Termination, the following shall occur:

 

(i)                                     the Company shall pay to the Executive
an amount equal to two times the sum of (x) the Executive’s Base Salary in
effect immediately prior to the Qualifying Termination Event (or the Executive’s
Base Salary in effect immediately prior to the Change in Control, if higher) and
(y) the Executive’s Target Bonus in effect on the Date of Termination (or the
Target Bonus in effect immediately prior to the Change in Control, if higher);

 

(ii)                                  the Company shall pay to the Executive a
pro-rata amount of the Executive’s Target Bonus for the fiscal year of
termination based on the length of time

 

6

--------------------------------------------------------------------------------


 

that the Executive was employed in the fiscal year of termination prior to the
Date of Termination; and

 

(iii)                               if the Executive was participating in the
Company’s group health plan immediately prior to the Date of Termination then
the Company shall pay to the Executive a lump sum taxable cash payment equal to
24 months of the monthly employer contribution that the Company would have made
to provide health insurance to the Executive if the Executive had remained
employed by the Company.  For the avoidance of doubt, the taxable payment
described above may be used for any purpose, including, but not limited to,
continuation coverage under COBRA.

 

The amounts payable under Section 4(a) shall be paid within 60 days after the
Date of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, such payments to the extent
they qualify as “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, shall be paid or commence to be paid in the second
calendar year by the last day of such 60-day period.

 

(b)                                 Additional Limitation.

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, in the event that the amount of any compensation,
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, calculated in a manner consistent with Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
applicable regulations thereunder (the “Aggregate Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code, then the Aggregate
Payments shall be reduced (but not below zero) so that the sum of all of the
Aggregate Payments shall be $1.00 less than the amount at which the Executive
becomes subject to the excise tax imposed by Section 4999 of the Code; provided
that such reduction shall only occur if it would result in the Executive
receiving a higher After Tax Amount (as defined below) than the Executive would
receive if the Aggregate Payments were not subject to such reduction.  In such
event, the Aggregate Payments shall be reduced in the following order, in each
case, in reverse chronological order beginning with the Aggregate Payments that
are to be paid the furthest in time from consummation of the transaction that is
subject to Section 280G of the Code:  (1) cash payments not subject to Section
409A of the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(ii)                                  For purposes of this Section 4(b), the
“After Tax Amount” means the amount of the Aggregate Payments less all federal,
state, and local income, excise and employment taxes imposed on the Executive as
a result of the Executive’s receipt of the Aggregate Payments.  For purposes of
determining the After Tax Amount, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal

 

7

--------------------------------------------------------------------------------


 

income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 

(iii)                               The determination as to whether a reduction
in the Aggregate Payments shall be made pursuant to Section 4(b)(i) shall be
made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

 

5.                                      Severance if a Qualifying Termination
Event Occurs outside the Change in Control Period.  In the event a Qualifying
Termination Event occurs during the Term and at any time other than during the
Change in Control Period, subject to the Executive signing and not revoking the
Separation Agreement and Release, all within the time period set forth in the
Separation Agreement and Release but in no event more than 50 days after the
Date of Termination, the following shall occur:

 

(a)                                 the Company shall pay the Executive an
amount equal to 1.5 times the sum of (x) the Executive’s Base Salary in effect
immediately prior to the Qualifying Termination Event, and (y) the Executive’s
Target Bonus in effect on the Date of Termination;

 

(b)                                 the Company shall pay to the Executive a
pro-rata amount of the Executive’s Target Bonus for the fiscal year of
termination based on the Company’s actual performance during the applicable
performance period; and

 

(c)                                  if the Executive was participating in the
Company’s group health plan immediately prior to the Date of Termination then
the Company shall pay to the Executive a lump sum cash payment equal to 18
months of the monthly employer contribution that the Company would have made to
provide health insurance to the Executive if the Executive had remained employed
by the Company.  For the avoidance of doubt, the taxable payment described above
may be used for any purpose, including, but not limited to, continuation
coverage under COBRA.

 

The amounts payable under Sections 5(a) and (c) shall be paid within 60 days
after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, such payments to
the extent they qualify as “non-qualified deferred compensation” within the
meaning of Section 409A of the Code, shall be paid or commence to be paid in the
second calendar year by the last day of such 60-day period.  The amount payable
under Section 5(b) shall be paid within 60 days following the end of the
applicable performance period.

 

6.                                      Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Code, the

 

8

--------------------------------------------------------------------------------


 

Company determines that the Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Executive becomes entitled to under this Agreement on
account of the Executive’s separation from service would be considered deferred
compensation otherwise subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive’s separation from service, or (B) the Executive’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)                                 All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses).  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(c)                                  To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the Executive’s termination of employment, then such payments or
benefits shall be payable only upon the Executive’s “separation from service.” 
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(d)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with Section
409A of the Code, the provision shall be read in such a manner so that all
payments hereunder comply with Section 409A of the Code.  Each payment pursuant
to this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).  The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

(e)                                  The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

9

--------------------------------------------------------------------------------


 

7.                                      Confidential Information, Noncompetition
and Cooperation.

 

(a)                                 Restrictive Covenants Agreement.  The
Executive hereby agrees to the terms of the Employee NonCompetition,
Nondisclosure, Non-Solicitation and Developments Agreement, attached hereto as
Exhibit B (the “Restrictive Covenants Agreement”), the terms of which are
incorporated by reference as material terms of this Agreement.  For the
avoidance of doubt the Restrictive Covenants Agreement shall apply regardless of
whether the Executive receives payments or benefits under this Agreement.

 

(b)                                 Third-Party Agreements and Rights.  The
Executive hereby confirms that the Executive is not bound by the terms of any
agreement with any previous employer or other party that restricts in any way
the Executive’s use or disclosure of information or the Executive’s engagement
in any business, other than confidentiality restrictions.  The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party.  In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

 

(c)                                  Litigation and Regulatory Cooperation. 
During and after the Executive’s employment, the Executive shall cooperate fully
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the
Executive was employed by the Company.  The Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.  During
and after the Executive’s employment, the Executive also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(c).

 

(d)                                 Relief.  The Executive agrees that it would
be difficult to measure any damages caused to the Company which might result
from any breach by the Executive of the promises set forth in the Restrictive
Covenants Agreement or this Section 7, and that in any event money damages would
be an inadequate remedy for any such breach.  Accordingly, the Executive agrees
that if the Executive breaches, or proposes to breach, any portion of this
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company.

 

(e)                                  Protected Disclosures and Other Protected
Action.  Nothing in this Agreement shall be interpreted or applied to prohibit
the Executive from making any good faith

 

10

--------------------------------------------------------------------------------


 

report to any governmental agency or other governmental entity (a “Government
Agency”) concerning any act or omission that the Executive reasonably believes
constitutes a possible violation of federal or state law or making other
disclosures that are protected under the anti-retaliation or whistleblower
provisions of applicable federal or state law or regulation.  In addition,
nothing contained in this Agreement limits the Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency.

 

8.                                      Taxes; Withholding.  Nothing in this
Agreement shall be construed to limit the Company’s ability to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement to the extent that it reasonably and in good faith believes that it is
required to make such deductions, withholdings and tax reports.  Payments under
this Agreement shall be in amounts net of any such deductions or withholdings
and nothing in this Agreement shall be construed to require the Company to make
any payments to compensate the Executive for any adverse tax effect associated
with any payments or benefits or for any deduction or withholding from any
payment or benefit.

 

9.                                      Notice and Date of Termination.

 

(a)                                 Notice of Termination.  During the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with this Section 9.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and the Date of Termination.

 

(b)                                 Date of Termination.  “Date of Termination,”
with respect to any purported termination of the Executive’s employment during
the term of this Agreement, shall mean the date specified in the Notice of
Termination.  In the case of a termination by the Company following a Change in
Control other than a termination for Cause (which may be effective immediately),
the Date of Termination shall not be less than 30 days after the Notice of
Termination is given.  In the case of a termination by the Executive, if the
Executive’s employment is terminated by the Executive without Good Reason, 30
days after the date on which a Notice of Termination is given, and if the
Executive’s employment is terminated by the Executive with Good Reason, the date
on which a Notice of Termination is given after the end of the Cure Period. 
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 

10.                               No Mitigation.  The Company agrees that, if
the Executive’s employment by the Company is terminated during the Term, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 4
or Section 5 (as applicable) hereof.  Further, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company or otherwise.

 

11

--------------------------------------------------------------------------------


 

11.                               Arbitration of Disputes.  Any controversy or
claim arising out of or relating to this Agreement or the breach thereof or
otherwise arising out of the Executive’s employment or the termination of that
employment (including, without limitation, any claims of unlawful employment
discrimination whether based on age or otherwise) shall, to the fullest extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties or, in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Boston, Massachusetts in accordance
with the Employment Dispute Resolution Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of
arbitrators.  In the event that any person or entity other than the Executive or
the Company may be a party with regard to any such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  This
Section 11 shall be specifically enforceable. Notwithstanding the foregoing,
this Section 11 shall not preclude either party from pursuing a court action for
the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 11.

 

12.                               Consent to Jurisdiction.  To the extent that
any court action is permitted consistent with or to enforce Section 11 of this
Agreement, the parties hereby consent to the jurisdiction of the Superior Court
of the Commonwealth of Massachusetts and the United States District Court for
the District of Massachusetts.  Accordingly, with respect to any such court
action, the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

13.                               Integration.  This Agreement, along with the
Restrictive Covenants Agreement, shall constitute the sole and entire agreement
among the parties with respect to the subject matter hereof, and supersedes and
cancels all prior, concurrent and/or contemporaneous arrangements,
understandings, promises, programs, policies, plans, practices, offers,
agreements and/or discussions, whether written or oral, by or among the parties
regarding the subject matter hereof, including, but not limited to, the Prior
Agreement (and any amendments thereto) and those constituting or concerning
employment agreements, change in control benefits and/or severance benefits;
provided, however, that this Agreement is not intended to, and shall not,
supersede, affect, limit, modify or terminate any of the following, all of which
shall remain in full force and effect in accordance with their respective terms:
(i) any written agreements, programs, policies, plans, arrangements or practices
of the Company that do not relate to the subject matter hereof; (ii) the Equity
Documents (except as expressly modified hereby); and (iii) any written
agreements between Executive and the Company concerning noncompetition,
nonsolicitation, inventions and/or nondisclosure obligations.

 

14.                               Successor to the Executive.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.  In the event of the Executive’s death after a Qualifying Termination
Event but prior to the completion by the Company of all payments due him under
Section 4 or Section 5 of this Agreement (as applicable), the Company shall
continue such

 

12

--------------------------------------------------------------------------------


 

payments to the Executive’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such
designation).

 

15.                               Enforceability.  If any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

16.                               Survival.  The provisions of this Agreement
shall survive the termination of this Agreement and/or the termination of the
Executive’s employment to the extent necessary to effectuate the terms contained
herein.

 

17.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

18.                               Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by registered or certified mail, postage
prepaid, to the Executive at the last address the Executive has filed in writing
with the Company, or to the Company at its main office, attention of the Board
of Directors.

 

19.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Company.

 

20.                               Effect on Other Plans.  An election by the
Executive to resign for Good Reason under the provisions of this Agreement shall
not be deemed a voluntary termination of employment by the Executive for the
purpose of interpreting the provisions of any of the Company’s benefit plans,
programs or policies.  Nothing in this Agreement shall be construed to limit the
rights of the Executive under the Company’s benefit plans, programs or policies
except as otherwise provided in Section 7 hereof, and except that the Executive
shall have no rights to any severance benefits under any Company severance pay
plan.  In the event that the Executive is party to an agreement with the Company
providing for payments or benefits under such agreement and this Agreement, the
terms of this Agreement shall govern and the Executive may receive payment under
this Agreement only and not both.  Further, Section 4 and Section 5 of this
Agreement are mutually exclusive and in no event shall the Executive be entitled
to payments or benefits pursuant to Section 4 and Section 5 of this Agreement.

 

21.                               Governing Law.  This is a Massachusetts
contract and shall be construed under and be governed in all respects by the
laws of the Commonwealth of Massachusetts, without giving effect to the conflict
of laws principles of such Commonwealth.  With respect to any disputes
concerning federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the First Circuit.

 

13

--------------------------------------------------------------------------------


 

22.                               Successors to Company.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.  Failure of the Company to obtain
an assumption of this Agreement at or prior to the effectiveness of any
succession shall be a breach of this Agreement and shall constitute Good Reason
if the Executive elects to terminate employment.

 

23.                               Gender Neutral.  Wherever used herein, a
pronoun in the masculine gender shall be considered as including the feminine
gender unless the context clearly indicates otherwise.

 

24.                               Conditions of Benefits.  The amounts payable
to the Executive by the Company pursuant to Section 4 or Section 5 hereof shall
be conditioned upon, and payable only if, the Executive:  (a) enters into and
does not revoke the Separation Agreement and Release within the time period
specified therein; (b) returns all property, equipment, confidential information
and documentation of the Company; (c) has complied and continues to comply in
all material respects with any noncompetition, inventions and/or nondisclosure
obligations that the Executive may owe to the Company, whether pursuant to an
agreement or applicable law; and (d) provides a signed, written resignation of
Executive’s status as an officer and director (if applicable) of the Company
and, if applicable, its subsidiaries.  For the avoidance of doubt, failure to
enter into and not revoke the Separation Agreement and Release within the time
period specified therein shall result in a forfeiture of all severance benefits
pursuant to Section 4 or Section 5 and any accelerated vesting of equity
associated with the Qualifying Termination Event, if applicable.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Title: EVP & CFO

 

 

 

 

 

/s/ Kris A. Canekeratne

 

Kris A. Canekeratne

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Release”) is entered into by and
between Kris A. Canekeratne (the “Executive”) and Virtusa Corporation (the
“Company”) in connection with the Amended and Restated Executive Agreement
between the Executive and the Company dated [                ] (the “Executive
Agreement”).  This is the “Separation Agreement and Release” referenced in the
Executive Agreement.  Terms with initial capitalization that are not otherwise
defined in this Release have the meanings set forth in the Executive Agreement. 
The consideration for the Executive’s agreement to this Release consists of the
payments pursuant to Section 4 or Section 5 of the Executive Agreement (as
applicable), and, if applicable, accelerated vesting of any equity associated
with the Qualifying Termination Event, each of which is conditioned on (i) the
termination of the Executive’s employment in the event of a Qualifying
Termination Event; and (ii) the Executive’s timely execution and nonrevocation
of this Release pursuant to the Executive Agreement.

 

1.                                      Tender of Release.  This Release is
automatically tendered to the Executive upon the Date of Termination of the
Executive’s employment as a result of the termination of the Executive’s
employment in the event of a Qualifying Termination Event.

 

2.                                      The Executive’s Release of Claims.  The
Executive voluntarily releases and forever discharges the Company and its
affiliated and related entities, its and their respective predecessors,
successors and assigns, their respective employee benefit plans and fiduciaries
of such plans, and the current and former members, partners, directors,
officers, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (collectively, “Claims”)
that, as of the date when the Executive signs this Release, he has, ever had,
now claims to have or ever claimed to have had against any or all of the
Releasees.  This general release of Claims includes, without implication of
limitation, the release of all Claims:

 

·                  relating to the Executive’s employment by and the ending of
the Executive’s employment relationship with the Company;

·                  of wrongful discharge;

·                  of breach of contract;

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of discrimination or
retaliation, Americans with Disabilities Act, Title VII of the Civil Rights Act
of 1964, and the Age Discrimination in Employment Act);

·                  under any other federal or state statute (including without
limitation Claims under the Worker Adjustment and Retraining Notification Act or
the Fair Labor Standards Act);

·                  of defamation or other torts;

·                  of violation of public policy;

 

--------------------------------------------------------------------------------


 

·                  for wages, bonuses, incentive compensation, commissions,
stock, stock options, vacation pay or any other compensation or benefits, either
under the Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; and

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees.

 

The Executive agrees not to accept damages of any nature, other equitable or
legal remedies for the Executive’s own benefit or attorney’s fees or costs from
any of the Releasees with respect to any Claim released by this Agreement.  As a
material inducement to the Company to enter into this Agreement, the Executive
represents that he has not assigned any Claim to any third party.

 

3.                                      Limitations on the Executive’s Release
of Claims.  Notwithstanding anything in Section 2 of this Release to the
contrary:

 

a.                                      Nothing in this Release limits the
Executive’s rights to (i) reimbursement of unreimbursed, approved business
expenses that are timely submitted pursuant to the Company’s reimbursement
policy, (ii) payment of accrued but unpaid base salary, (iii) payment of amounts
that become due pursuant to Section 4 or Section 5 of the Executive Agreement as
a result of timely execution and nonrevocation of and compliance with this
Release and, if applicable, any accelerated vesting of equity associated with
the Qualifying Termination Event, or (iv) indemnification to the extent
applicable pursuant to the Company’s bylaws.

 

b.                                      Equity.  Nothing in this Release is
intended to affect the Executive’s rights or obligations under the Equity
Documents (as modified by the Executive Agreement) or any other equity awards
granted to the Executive under any equity plan (together, the “Equity
Documentation”).

 

c.                                       Statutory Benefit Rights.  Nothing in
this Release is intended to release or waive the Executive’s right to COBRA or
unemployment insurance benefits.

 

4.                                      Ongoing Obligations of the Executive. 
As a condition of receiving the payments pursuant to Section 4 or Section 5 of
the Executive Agreement and, if applicable, any accelerated vesting of equity
associated with the Qualifying Termination Event, the Executive hereby reaffirms
his ongoing obligations under Section 7 of the Executive Agreement and the
Restrictive Covenants Agreement (collectively, the “Ongoing Obligations”), which
are incorporated herein by reference.

 

5.                                      Nondisparagement.  Subject to Section 6,
the Executive agrees not to make any disparaging, critical or otherwise
detrimental statements to any person or entity concerning any Releasee or the
products or services of any Releasee.  This nondisparagement obligation shall
not in any way affect the Executive’s obligation to testify truthfully in any
legal proceeding.

 

6.                                      Protected Disclosures.  The Executive
understands that nothing contained in this Release limits his ability to file a
charge or complaint with any federal, state or local governmental agency or
commission (a “Government Agency”).  In addition, nothing contained in this
Release limits the Executive’s ability to communicate with any Government Agency
or otherwise participate in any investigation or proceeding that may be
conducted by any

 

2

--------------------------------------------------------------------------------


 

Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company, nor does anything contained in
this Release apply to truthful testimony in litigation.  If the Executive files
any charge or complaint with any Government Agency and if the Government Agency
pursues any claim on his behalf, or if any other third party pursues any claim
on his behalf, the Executive waives any right to monetary or other
individualized relief (either individually or as part of any collective or class
action).

 

7.                                      Defend Trade Secrets Act of 2016.  The
Executive understands that pursuant to the federal Defend Trade Secrets Act of
2016, the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

8.                                      No Assignment.  The Executive represents
that he has not assigned to any other person or entity any Claims against any
Releasee.

 

9.                                      Right to Consider and Revoke Release. 
The Executive acknowledges that he has been given the opportunity to consider
this Release for a period of 21 days (the “Consideration Period”).  In the event
the Executive executed this Release before the end of the Consideration Period,
he acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Release until the end of the Consideration Period. 
To accept this Release, the Executive shall deliver a signed Release to the
Company’s then most senior Human Resources professional (“HR”) before the end of
the Consideration Period.  For a period of seven (7) days from the date when the
Executive executes this Release (the “Revocation Period”), he shall retain the
right to revoke this Release by written notice that is received by HR on or
before the last day of the Revocation Period.  This Release shall take effect
only if it is executed within the Consideration Period as set forth above and if
it is not revoked pursuant to the preceding sentence.  If the conditions set
forth in this Section 9 are satisfied, this Release shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).

 

10.                               Other Terms.

 

a.                                      Legal Representation; Review of
Release.  The Executive acknowledges that he has been advised to discuss all
aspects of this Release with his attorney, that he has carefully read and fully
understands all of the provisions of this Release and that he is voluntarily
entering into this Release.

 

b.                                      Binding Nature of Release.  This Release
shall be binding upon the Executive and upon his heirs, administrators,
representatives and executors.

 

c.                                       Modification of Release; Waiver.  This
Release may be amended only upon a written agreement executed by the Executive
and the Company.  No waiver of any provision of this Release shall be effective
unless made in writing and signed by the waiving party.  The failure of a party
to require the performance of any term or obligation of this Release,

 

3

--------------------------------------------------------------------------------


 

or the waiver by a party of any breach of this Release, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

d.                                      Severability.  In the event that at any
future time it is determined by a court of competent jurisdiction that any
covenant, clause, provision or term of this Release is illegal, invalid or
unenforceable, the remaining provisions and terms of this Release shall not be
affected thereby and the illegal, invalid or unenforceable term or provision
shall be severed from the remainder of this Release.  In the event of such
severance, the remaining covenants shall be binding and enforceable; provided,
however, and for the avoidance of doubt, in no event shall the Company be
required to provide payments to the Executive pursuant to Section 4 or Section 5
(as applicable) of the Executive Agreement if all or part of Section 2 of this
Release is held to be invalid or unenforceable.

 

e.                                       Governing Law and Interpretation.  This
Release shall be deemed to be made and entered into in the Commonwealth of
Massachusetts, and shall in all respects be interpreted, enforced and governed
under the laws of the Commonwealth of Massachusetts, without giving effect to
its conflict of laws provisions.  The language of all parts of this Release
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against either of the parties.

 

f.                                        Entire Agreement; Absence of
Reliance.  This Release constitutes the entire agreement between the Executive
and the Company and supersedes any previous agreements or understandings between
the Executive and the Company, except the Equity Documentation and the Ongoing
Obligations and any other obligations specifically preserved in this Release. 
The Executive acknowledges that he is not relying on any promises or
representations by the Company or the agents, representatives or attorneys of
the Company regarding any subject matter addressed in this Release.

 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release effective on the
Effective Date.

 

 

 

VIRTUSA CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Date

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Kris A. Canekeratne

 

 

 

 

 

Date

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

EMPLOYEE NONCOMPETITION, NONDISCLOSURE, NON-SOLICITATION AND DEVELOPMENTS
AGREEMENT

 

--------------------------------------------------------------------------------

 

In consideration and as a material condition of my employment or continued
employment with Virtusa Corporation, I hereby agree with the Company (as defined
below) as follows:

 

1.                                                      As used in this Employee
NonCompetition, Nondisclosure, Non-Solicitation and Developments Agreement (this
“Agreement”), the following terms shall have the following respective meanings:

 

(a)                                 “The Company” shall include Virtusa
Corporation and any of its subsidiaries, subdivisions, or affiliates and its and
their successors and assigns.  The Company shall have the right to assign this
Agreement to its successors and assigns, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by said successors or
assigns.

 

(b)                                 “Company Documentation” shall mean all
files, notes, memoranda, reports, lists, data, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature and in any form, whether written, printed, or in digital format or
otherwise, relating to any matter within the scope of the business of the
Company or concerning any of its dealings or affairs.

 

(c)                                  “Confidential Information” shall include
all information, whether or not in writing, concerning the Company’s business,
technology, business relationships or financial affairs which the Company has
not released to the general public. By way of illustration, Confidential
Information includes, without limitation, any information concerning the
organization, business or finances of the Company or of any third party which
the Company is under an obligation to keep confidential and/or that is
maintained by the Company as confidential.  Such Confidential Information shall
also include, but is not limited to, trade secrets or confidential information
respecting inventions, products, designs, methods, know-how, techniques,
systems, processes, software programs, works of authorship, customer lists,
projects, plans, pricing, financial information and proposals of the Company and
any other information which would, given the facts and circumstances, be
reasonably considered confidential or is designated as confidential.
Confidential Information also includes information received in confidence by the
Company from its customers or suppliers or other third parties.

 

(d)                                 The term “Developments” shall mean any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright, trademark or
similar statutes or subject to analogous protection) that are created, made,
conceived or reduced to practice by me (alone or jointly with others) or under
my direction during the period of my employment or other service relationship
with the Company, provided that, and notwithstanding anything to the contrary
herein, the Company and I acknowledge and

 

--------------------------------------------------------------------------------


 

agree that my invention entitled “Systems and Methods for Dynamic Advertising
Via Distributed Computing” shall not constitute a “Development” subject to this
Agreement.

 

2.                                      I will not at any time, whether during
or after the termination of my employment, reveal to any person or entity any
Confidential Information (as defined in Section 1 hereto), except to Company
employees who need to know for the purposes of their employment, or as otherwise
authorized by the Company, and I shall keep secret all matters entrusted to me
and shall not use or attempt to use except as may be required in the ordinary
course of performing my duties as an employee of the Company, any such
information in any manner which may injure or cause loss or may be calculated to
injure or cause loss, whether directly or indirectly, to the Company.

 

Furthermore, I agree that during my employment I shall not make, use or permit
to be used any Company Documentation (as defined in Section 1 hereto) otherwise
than for the benefit of the Company.  I further agree that I shall not, after
the termination of my employment, use or permit others to use any such Company
Documentation, it being agreed that all of the foregoing shall be and remain the
sole and exclusive property of the Company. Any property situated on the
Company’s premises and owned by the Company, including without limitation
computers, disks and other storage media, filing cabinets or other work areas,
is subject to inspection by the Company at any time with or without notice.
 Immediately upon the termination of my employment, or earlier if so requested
by the Company, I shall deliver all of the foregoing, and all copies thereof in
my possession or control, to the Company, at its main office.

 

3.                                      If at any time or times during my
employment, I shall (either alone or with others) make, conceive, create,
discover, invent or reduce to practice any Development (as defined in Section 1
hereto) that (a) relates to the business of the Company or any of the products
or services being developed, manufactured or sold by the Company or which may be
used in relation therewith; or (b) results from tasks assigned to me by the
Company; or (c) results from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by the Company, such
Developments and the benefits thereof are and shall immediately become the sole,
exclusive and absolute property of the Company and its assigns, as works made
for hire or otherwise.  I shall promptly disclose to the Company (or any persons
designated by it) each such Development. I acknowledge that all work performed
by me has been and shall continue to be on a “work for hire” basis, and I hereby
do assign and transfer and, to the extent any such assignment cannot be made at
present, will assign and transfer, to the Company and its successors and assigns
all my right, title and interest in all Developments and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions.  I hereby
assign any rights (including, but not limited to, any inventions, patentable
subject matter, copyrights and trademarks) I may have or acquire in the
Developments and benefits and/or rights resulting there from to the Company and
its assigns without further compensation and shall communicate, without cost or
delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company.

 

2

--------------------------------------------------------------------------------


 

4.                                      I represent that the Developments
identified in the pages, if any, attached on Appendix A hereto comprise all the
unpatented and unregistered copyrightable Developments which I have made,
conceived or created prior to my employment by the Company, which Developments
are excluded from this Agreement.  I understand that it is only necessary to
list the title and purpose of such Developments but not details thereof.  For
the avoidance of doubt, my invention entitled “Systems and Methods for Dynamic
Advertising Via Distributed Computing” is excluded from this Agreement pursuant
to Section 1(d) above.  This Agreement does not obligate me to assign to the
Company any Development which, in the sole judgment of the Company, reasonably
exercised, is developed entirely on my own time and does not relate to the
business efforts or research and development efforts in which, during the period
of my employment, the Company actually is engaged or reasonably would be
engaged, and does not result from the use of premises or equipment owned or
leased by the Company.  However, I will also promptly disclose to the Company
any such Developments for the purpose of determining whether they qualify for
such exclusion.  I understand that to the extent this Agreement is required to
be construed in accordance with the laws of any state which precludes a
requirement in an employee agreement to assign certain classes of inventions
made by an employee.

 

5.                                      I hereby represent that I am not a party
to, or bound by the terms of, any agreement with any previous employer or other
party (i) to refrain from using or disclosing any trade secret or confidential
or proprietary information to which I cannot comply in the course of, and in
connection with the performance of my duties in connection with, my employment
with the Company or (ii) to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party.  I further represent
that my performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any agreement (written or oral) with any
third party, including without limitation any agreement to keep in confidence
proprietary information, knowledge or data acquired by me in confidence or in
trust prior to my employment with the Company, and I will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.  I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.

 

6.                                      I will, during my employment and at any
time thereafter, at the request and cost of the Company, promptly sign, execute,
make and do all such deeds, documents, acts and things as the Company and its
duly authorized officers may reasonably require:

 

(a)                                 to apply for, obtain, register and vest in
the name of the Company alone (unless the Company otherwise directs) patents,
copyrights, trademarks or other analogous protection in any country throughout
the world and when so obtained or vested to renew and restore the same; and

 

(b)                                 to defend any judicial, opposition or other
proceedings in respect of such applications and any judicial, opposition or
other proceedings or petitions or applications for revocation of such patent,
copyright, trademark or other analogous protection.

 

(c)                                  I will sign, both during and after the term
of this Agreement, all papers, including without limitation copyright
applications, patent applications, declarations, oaths,

 

3

--------------------------------------------------------------------------------


 

assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Development.  If the Company is unable, after reasonable effort, to secure my
signature on any such papers, I hereby irrevocably designate and appoint each
officer of the Company as my agent and attorney-in-fact to execute any such
papers on my behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development.

 

7.                                      I will, during my employment and at any
time thereafter consent to the use of my name, picture, voice, image, and/or
likeness by the Company.  Further, I waive all claims I have against the Company
and its officers, employees, and agents arising out of the Company’s use,
adaptation, reproduction, modification, distribution, exhibition, or other
commercial exploitation of the undersigned’s name, picture, voice, image, and/or
likeness, including but not limited to right of privacy, right of publicity and
celebrity, use of voice, name or likeness, defamation, and copyright
infringement.  The undersigned further represents and warrants that he/she has
not heretofore made any contract or commitment in conflict with this consent and
waiver.

 

8.                                      (a)                                
Acknowledgment:  I agree that while employed by the Company, I have had contact
and will have contact with and/or become aware of the Company’s customers,
customer prospects and the representatives of those customers and customer
prospects, as well as confidential and/or trade secret information concerning
their names and addresses, specific customer needs and requirements, and leads
and references to prospective customers.  I further agree that the loss of such
customers will cause the Company great and irreparable harm.

 

(b)                                 Non-Solicit/Non-Interference:  Accordingly,
during my employment with the Company and for a period of twelve (12) months
following the termination of my employment with the Company for any reason (the
“Restricted Period”), I agree not to, either individually or jointly, directly
or indirectly, either as an employee, employer, operator, agent, independent
contractor, owner, consultant, partner, investor or otherwise: (i) offer to
provide and/or provide any products or services that compete (whether directly
or indirectly) with the products and services offered or planned to be offered
by the Company from time to time to any actual or prospective customer of the
Company (A) who is being serviced or was serviced by me or employees under my
direct or indirect supervision within the 12 months prior to my separation, (B)
about whom I obtained confidential and/or trade secret information, (C) who is
listed on any of the Company’s internal pipeline discussions or related
memoranda, or (D) with whom I (or employees under my direct or indirect
supervision) otherwise have dealt while employed by the Company (collectively, a
“Company Customer”); (ii) canvass, call upon or solicit any Company Customer for
the purpose of providing any products or services that compete (whether directly
or indirectly) with the products and services offered or planned to be offered
by the Company from time to time to any actual or prospective customer of the
Company; (iii) canvass, call upon or solicit any Company Customer for the
purpose of competing, whether directly or indirectly, with the Company’s current
or planned business; and (iv) accept any business from or perform services for a
Company Customer which business or services could be performed by the Company.

 

4

--------------------------------------------------------------------------------


 

9.                                      (a)                                
Acknowledgement:  I acknowledge and recognize the highly competitive nature of
the industry in which the Company is involved, and agree that in the course of
working for the Company I have had and shall have access to the Company’s trade
secrets and confidential information, I have and shall benefit from the
Company’s goodwill and I have and shall obtain a competitive advantage as to the
Company, its customers and its employees.  I further agree that during the
period of my employment by the Company, I will devote my full time and best
efforts to the Company’s business.

 

(b)                                 Non-Competition:  Accordingly, during the
Restricted Period, I agree that I will not, anywhere in the world, directly or
indirectly, alone or with or through any person or entity (whether as a partner,
officer, director, consultant, agent, employee, or stockholder of any company or
other commercial enterprise), accept employment or any other service
relationship with any Competitor (as defined below) of the Company.  The
foregoing restriction shall not apply to ownership by me of less than three
percent (3%) of the equity securities of any publicly-traded company.  For
purposes of this Agreement, “Competitor” shall mean any company whose principal
business, or any business unit, division or subsidiary of a company whose
principal business, is providing global engineering and information technology
services using an off-shore model where at least a majority of the company’s (or
in the case of a business unit, division or subsidiary, the majority of
employees in such business unit, division or subsidiary, as the case may be)
employees are located in non-U.S. locations (e.g., India, Sri Lanka, China
etc.).  By way of example only, and not as a limitation to the foregoing,
companies like Infosys Technologies Limited, Cognizant Technology Solutions
Corporation, Wipro Ltd., Tata Consultancy Services, HCL Technologies, Areteans,
NIIT, Capgemini and Evonsys would be deemed a Competitor under this Agreement.

 

10.                               Non-Solicitation of Employees.  During the
Restricted Period, I agree that I will not, directly or indirectly, alone or as
a partner, officer, director, employee, consultant, agent or independent
contractor of any company or business organization hire, recruit, solicit or
induce, or attempt to hire, recruit, solicit or induce, any employee or
consultant of the Company to terminate or otherwise cease his or her employment
or consulting relationship with the Company, or assist directly or indirectly in
the recruitment or solicitation of any employee or consultant of the Company or
otherwise hire or attempt to hire any such employee or consultant of the Company
for any purpose, other than on behalf of, and to the benefit of, the Company. 
For this purpose, an employee or consultant of the Company means any employee of
the Company or any person engaged by the Company as a consultant or any employee
or consultant of the Company who was employed or engaged by the Company within
six months of any attempt to hire, recruit, solicit, or induce such person.

 

11.                               (a)                                
Acknowledgement:  I recognize and agree that the enforcement of this Agreement
is necessary to ensure the preservation, protection and continuity of the
confidential business information, trade secrets and goodwill of the Company.  I
agree that, due to the proprietary nature of the Company’s business, the
restrictions set forth herein are reasonable as to duration and scope.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Fairness of Scope:  Additionally, I
acknowledge and agree that the Company provides services and conducts business
on a worldwide basis and, thus, the geographical limitation of the covenant not
to compete also is reasonable.  I further agree that the enforcement of this
covenant not to compete, whether by injunctive relief, damages, or otherwise, is
in no way contrary to public policy and that I will be able to earn a livelihood
due to my sufficient capabilities without violating this Agreement.  I
understand that that my ability to earn a livelihood without violating this
Agreement is a material condition of my employment with the Company.

 

(c)                                  Remedies:  I agree that any breach of this
Agreement by me will cause irreparable damage to the Company and that in the
event of such breach the Company shall have, in addition to any and all remedies
of law, the right to an injunction, specific performance or other equitable
relief to prevent the violation of my obligations hereunder. In the event that
the Company must enforce any of the terms of this Agreement, I agree to pay all
fees, costs (including reasonable attorney fees and expenses) relating to
enforcement of the terms of this Non-Disclosure and Non-Competition Agreement if
and to the extent that the Company substantially prevails in the relief or claim
which it is seeking.

 

(d)                                 Tolling:  I agree that if I violate any
restrictive covenant in this Non-Disclosure and Non-Competition Agreement
(including Sections 8, 9 or 10), the term of any such covenant shall be tolled
during the period of any such violation.

 

12.                               At-Will Employment:  Because the Company
employs me on an at-will basis, I understand that this Agreement does not create
an obligation on the Company or any other person or entity to continue my
employment.

 

13.                               Waiver:  Any waiver by the Company of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach of such provision or any other provision hereof.

 

14.                               Severability:  I hereby agree that each
provision herein shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of the Agreement.  Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.  I hereby further agree that the language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against any of the parties.

 

15.                               Amendments:  Any amendment to or modification
of this Agreement, or any waiver of any provision hereof, shall be in writing
and signed by the Company.

 

16.                               Survival:  My obligations under this Agreement
shall survive the termination of my employment or other service relationship
with the Company regardless of the reason for or

 

6

--------------------------------------------------------------------------------


 

manner of such termination and shall be binding upon my heirs, executors,
administrators and legal representation.

 

17.                               Governing Law; Venue:  Any claims or legal
actions by one party against the other arising out of the relationship between
the parties contemplated herein (whether or not arising under this Agreement)
shall be governed by and construed only in accordance with the laws of the
Commonwealth of Massachusetts and shall in all respects be interpreted, enforced
and governed under the internal and domestic laws of such Commonwealth, without
giving effect to the principles of conflicts of laws of such Commonwealth, and
shall be commenced and maintained in any state or federal court located only in
Massachusetts, and both parties hereby submit to the jurisdiction and venue of
any such court.

 

18.                               Notification:  I agree and acknowledge that
during the applicable periods of this Agreement, I shall inform each prospective
new employer I may have, prior to accepting employment, of the existence of this
Agreement, and I shall provide each prospective employer with a copy of this
Agreement.  I also agree and acknowledge that the Company has the right to
independently contact any potential or actual future employer of mine to notify
the future employer of my obligations under this Agreement and provide such
future employer with a copy of this Agreement.  The Company shall also be
entitled to notify such actual or potential future employer of its understanding
of the requirements of this Agreement and what steps, if any, it intends to take
to ensure compliance with or enforcement of this Agreement.

 

19.                               Integration:  This Agreement shall constitute
the entire agreement between the Company and me pertaining to the subject matter
hereof and supersede all prior or contemporaneous agreements, whether oral or
written, relating to the subject matter hereof.

 

20.                               Agreement Remains in Effect; Independence of
Obligations: This Agreement shall remain in full force and effect regardless of
any changes to my position, compensation, benefits, or other terms and
conditions of employment. My obligations under this Agreement are independent of
any obligation, contractual or otherwise, the Company has to me.  The Company’s
breach of any such obligation shall not be a defense against the enforcement of
this Agreement or otherwise limit my obligations under this Agreement.

 

21.                               Protected Disclosures.  I understand that
nothing contained in this Agreement limits my ability to communicate with any
federal, state or local governmental agency or commission, including to provide
documents or other information, without notice to the Company.  I also
understand that nothing in this Agreement limits my ability to share
compensation information concerning myself or others, except that this does not
permit me to disclose compensation information concerning others that I obtain
because my job responsibilities require or allow access to such information.

 

22.                               Defend Trade Secrets Act of 2016.  I
understand that pursuant to the federal Defend Trade Secrets Act of 2016, I
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law;

 

7

--------------------------------------------------------------------------------


 

or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

23.                               Acknowledgement:  I have carefully read and
considered the provisions of this Agreement and, having done so, I agree that
the restrictions set forth in this Agreement are fair and reasonable and are
reasonably required for the protection of the Company’s interests and its
business, officers, directors and employees.

 

The undersigned has executed this Agreement as of the 25th day of July, 2018.

 

 

/s/ Kris A. Canekeratne

 

Signature

 

 

 

 

 

Kris A. Canekeratne

7/25/18

 

Print Name

Date

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

 

To:                             Virtusa Corporation

 

From:

 

 

 

 

 

Date:

 

 

 

SUBJECT:                                     Prior Inventions

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

o                                    No inventions or improvements

 

o                                    See below:

 

 

 

o                                    Additional sheets attached

 

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

o                                    None

 

o                                    See below:

 

 

 

9

--------------------------------------------------------------------------------